Citation Nr: 0609586	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claims seeking entitlement to service connection 
for bilateral hearing loss and tinnitus.

In his substantive appeal dated October 2004, the veteran 
requested a hearing before the Board.  He withdrew his 
request in a statement filed November 2004.


FINDINGS OF FACT

1.	The veteran was exposed to acoustic trauma during active 
service.

2.	The veteran has current bilateral hearing loss pursuant 
to 38 C.F.R. § 3.385 and a medical diagnosis of tinnitus.

3.	The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current bilateral hearing loss and 
tinnitus.

CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.	Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in June 2003, prior to the 
initial decision on the claim in September 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its June 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection for bilateral hearing loss 
and tinnitus.  Specifically, the letter stated:

		[T]he evidence must show three things:

1.	You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.	You have a current physical or mental 
disability.
 
3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

The letter described the information and evidence that the VA 
would seek to provide including relevant records held by any 
federal agency, such as medical records from the military, VA 
hospitals, or the Social Security Administration, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decision and 
statement of the case (SOC) of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  As 
noted in the introduction to this decision, the veteran was 
afforded the opportunity to provide additional testimony at a 
hearing before the Board, but withdrew his hearing request.  
The VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.

Background

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He served as a power turret and gunsight 
specialist while on active duty and contends that exposure to 
the noise of turret fire and aircraft engines resulted in his 
claimed hearing impairments.

The service medical records are negative as to treatment or 
complaints of a hearing disorder.  The veteran's separation 
examination report, dated September 1945, shows he received 
whispered voice test scores of 15/15 for both left and right 
ears, and that the veteran denied all other illnesses, 
injuries or operations.

In August 1998, the veteran sought treatment from Dr. Z. for 
lack of hearing and a sensation of fullness over the right 
ear which had started about two to three weeks earlier.  In 
the same report, the doctor noted that the veteran denied 
having any tinnitus or ringing in the ear or--somewhat 
inconsistent with the earlier reported history-lack of 
hearing.  Examination of the right ear showed a bulging mass 
on the inferior portion of the eardrum on the right side, 
suspicious of cholesteatoma.  The doctor diagnosed the 
veteran with a cholesteatoma of the right ear.  

In his consent to release records form for Dr. Z., dated June 
2003, the veteran indicated the doctor referred him to a 
specialist at the Jerseyville Community Hospital, but that 
the specialist "did nothing" about his condition.  The 
veteran did not provide a release form for the hospital.
According to outpatient treatment records from the St. Louis 
VA Medical Center (VAMC), the veteran complained of hearing 
loss in September 2002 and received audiometric testing in 
December 2002.  Results for the right ear indicated moderate 
to severe sensorineural hearing loss and a word recognition 
score of 36 percent and moderate/moderately severe to severe 
hearing loss and a word recognition score of 44 percent for 
the left ear.  The examiner noted that the veteran denied 
tinnitus, vertigo, aural fullness, otalgia, and otosurgery.  
In March 2003, the veteran was fitted for hearing aids.

The veteran underwent a VA audiological examination in August 
2003.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
80
80
LEFT
50
55
75
75
75

On the Maryland CNC Test, the veteran received speech 
recognition scores of 40 percent in his right ear and 48 
percent in his left ear.

The VA examiner diagnosed the veteran with moderate to severe 
bilateral sensorineural hearing loss and intermittent 
tinnitus, but concluded that in light of the veteran's normal 
hearing at discharge, it is less likely than not that his 
hearing disorders are related to his military service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In this case, as evidenced by his enlistment record, the 
veteran's military occupational specialty (MOS) was a power 
turret and gunsight specialist.  The veteran has stated that 
his MOS exposed him to the sounds of turret fire and aircraft 
engines and that hearing protection was not available.  The 
Board finds these statements to be credible and, accordingly, 
finds it more likely than not that the veteran was exposed to 
acoustic trauma during service.

The Board also finds that the veteran has current bilateral 
hearing loss and tinnitus disabilities.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385

The August 2003 VA audiological examination shows the 
veteran's pure tone thresholds for both ears are all greater 
than 40 decibels in the relevant frequencies, and his speech 
recognition scores on the Maryland CNC Test are below 94%.  
The requirements of 38 C.F.R. § 3.385 to establish a 
bilateral hearing loss disability are therefore satisfied.  
The VA examination also confirms the presence of intermittent 
tinnitus which the Board finds sufficient to prove a tinnitus 
disability.

While the evidence in this case shows an injury in service 
and the presence of current disabilities, it is not 
sufficient to establish a nexus relationship.  The record 
contains no evidence that the veteran's bilateral hearing 
loss manifested to a compensable degree within one year of 
leaving service such that he would be entitled to service 
connection on a presumptive basis pursuant to 38 C.F.R. §§ 
3.307 and 3.309.  Service connection on a presumptive basis 
is not available for claims of tinnitus.

Further, a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's 
private medical records from Dr. Z. in 1998 provide the first 
post-service medical evidence pertaining to the veteran's 
hearing impairments.  The Board finds it significant that 
such initial evidence arises forty years after the veteran's 
discharge, and this lengthy gap in time weighs against the 
existence of a nexus relationship.  In addition, Dr. Z's 
report showed only complaints of lack of hearing in the right 
ear at that time and the veteran reported the symptoms as 
having begun about two to three weeks earlier.  Moreover, the 
hearing loss of the right ear was attributed to a mass in the 
right ear at that time.  Furthermore, Dr. Z's 1998 report 
showed that the veteran denied tinnitus or ringing in the 
ear.
The VA audiologist, having examined the veteran, considered 
his MOS, and reviewed the claims folder, found no etiological 
relationship between the veteran's service and his current 
hearing impairments.  Citing the veteran's normal hearing 
measures at separation, the examiner concluded that his 
bilateral hearing loss and tinnitus are less likely than not 
related to his acoustic trauma in service.  The Board notes 
that this opinion is consistent with the long period of time 
after service without any complaints of hearing loss or 
tinnitus and with Dr. Z's 1998 report showing only hearing 
loss in the right ear due to a mass and no tinnitus or 
ringing in the ears.

While the veteran maintains his hearing disabilities result 
from service, as a layperson he is not qualified to render a 
medical opinion as to causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 294 (1992).  Thus, the Board assigns no 
weight to his contention.  Without competent medical evidence 
that the veteran's bilateral hearing loss and tinnitus are 
related to the acoustic trauma in service, service connection 
must be denied.

In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
and for tinnitus is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


